PER CURIAM.
By petition of The Florida Bar it has been made known that Honorable James M. Edwards, 117 South Grady Avenue, Tampa, Florida, was adjudicated mentally incompetent by the County Judge of Hillsborough County, Florida, on June 10, 1969. Under Article II, Section 5, the Integration Rule of The Florida Bar, it is provided that a lawyer who has been judged mentally incompetent shall be suspended from the practice of law.
Mr. Edwards has submitted a response in which he advises that his matter is being appealed and that he has no intention of practicing law until the problem of his mental health is cleared. The fact remains that the Rule provides for suspension under such circumstances and the Court finds that it is in the public interest that a suspension order be entered.
It is, therefore, ordered that the petition of the Bar to suspend Honorable James M. Edwards from the practice of law because he was adjudicated mentally incompetent is hereby granted subject to any right which the lawyer might have to apply for reinstatement at the proper time and upon proper showing.
It is so ordered.
ERVIN, C. J., and THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.